              Case 1:19-cr-00523-NRB Document 69 Filed 03/17/21 Page 1 of 1



                               LAW OFFICE OF ANTHONY CECUTTI
                                     217 Broadway, Suite 707
                                    New York, New York 10007
                                      Phone: (212) 619-3730
                                       Cell: (917) 741-1837
                                       Fax: (212) 962-5037
                                    anthonycecutti@gmail.com


                                              March 16, 2021

         BY ECF
         The Honorable Naomi Buchwald
         United States District Court Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                      Re: United States v. Reynor Hungria Brito, 19 Cr. 523 (NB)

         Dear Judge Buchwald:

                I represent Reynor Hungria Brito in the above-referenced matter, having been
         appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. §
         3006A. On December 10, 2020, Mr. Hungria Brito pleaded guilty pursuant to a plea
         agreement with the Government to a lesser-included offense. Sentencing was scheduled
         for March 31, 2021.

                I write, without objection from the Government to respectfully request an
         adjournment of sentencing until May, 2021. In light of the COVID-19 pandemic, my
         preparation for sentencing has been significantly impacted. Mr. Hungria Brito and I have
         not been able to sufficiently meet. Further, we have encountered delays in obtaining
         relevant documents concerning his life history and background. Accordingly, an
         adjournment of sentencing is necessary.

                Thank you for your consideration.

Application granted. Sentencing is                   Respectfully submitted,
adjourned until May 13, 2021 at
11:00 a.m. Defendant's submission                           /s/
shall be due April 29, 2021 and the
Government's submission shall be                     Anthony Cecutti
due May 6, 2021.
SO ORDERED.




          Dated:      New York, New York
                      March 17, 2021
